DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 03/08/2019. This action is in response to amendments and remarks filed on 08/22/2022. In the current amendments, claim 1-5 and 7-8 are amended and Claim 9 is added. Claims 1-9 are pending and have been examined. Objection to claim 8 and The 35 U.S.C. 112(b) rejection to claims have been withdrawn.
The present application claims foreign priority to application no. JP2018-174251 (field on 09/18/2019).
Priority
Receipt is acknowledged certified copies of papers required by 27 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 

The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose examiner had interpreted “near” as any data in one of the two classes is considered near the boundary of those classes.
The term “near” in claim 7 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose examiner had interpreted “near” as any data in one of the two classes is considered near the boundary of those classes.
The term “near” in claim 8 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose examiner had interpreted “near” as any data in one of the two classes is considered near the boundary of those classes.
Claims 2-9 depend on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2-9 are rejected for the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar et al. (US 20180218284 A1) in view of Bazrafkan et al. (“Versatile Auxiliary Classifier with Generative Adversarial Network (VAC+GAN), Multi Class Scenarios”).  
Regarding Claim 1:
 Jawahar et al. teach A classification device comprising: one or more processors configured to (Pg. 6, Para [0054] “the classification processor 206 may be configured to classify unlabeled instances of the source domain based on the source specific representation” teach classification and processor): 
generate pseudo data that is distributed in an area near a boundary of a plurality of pieces of first training data and a plurality of pieces of second training data (Page 10 Para [0102] “ΔNt represents target specific features extracted from the pseudo-labeled instances generated in the tth iteration” and Page 10 Para [0103] “ΔNt+1 represents target specific features to be extracted from the pseudo-labeled instances generated in the t+1th iteration” teaches generate pseudo data from the multi target specific features)
learn, by using the plurality of pieces of first training data, the plurality of pieces of second training data, and the pseudo data (Pg. 3 Para [0033] “During learning, the classifier explores the training data” and Pg. 3 Para [0037] “a phase in training of a target domain classifier during which a learned common representation that is shared between a source domain and a target domain is adapted. The common representation may be adapted based on labeled or pseudo-labeled instances of the target domain for enhanced performance of the target classifier” teach learning by using training data and common representations wherein common representations adapted based on the pseudo labeled and training data comprising from the pieces), 
a classification model that classifies data into one of a pseudo class for classifying the pseudo data and the plurality of classification classes other than the pseudo class and that is constructed by a neural network (Pg. 3 Para [0032] “”pseudo-label” corresponds to a label that is determined by a generalized classifier for one or more unlabeled instances of the target domain. Based on pseudo-labeled instances of the target domain, an adaptation processor may perform an iterative process to determine target specific representation corresponding to the target domain. Such target specific representation may be updated in each iteration of the iterative process” and Pg. 10 Para [0096] “the classification processor 206 may be configured to use the partitioned first hidden layer of the first neural network for labeling the plurality of unlabeled instances of the source domain” and  Pg. 7 Para [0062] “The one or more users may label the instances of the source domain for a plurality of categories associated with the source domain. For example, the plurality of instances of the source domain (such as “BOOKS”) may correspond to a plurality of text segments (such as user reviews about books) and the plurality of categories of the source domain may include a positive category and a negative category”teach classifies data into pseudo-labeled instance of the target domain (corresponds to pseudo class) and plurality categories of the source domain may include a positive category and a negative category (corresponds to plurality of classification classes other than the pseudo class) wherein classification configured to use neural network); 
classify, by using the classification model, input data as a target for classification into one of the pseudo class and the plurality of classification classes (Pg.9-10  Para [0095] “The processor 202 may further use the trained generalized classifier to label the one or more unlabeled instances in the plurality of unlabeled instances to generate pseudo-labeled instances of the target domain” and Pg. 10 Para [0096] “the classification processor 206 may be configured to use the partitioned first hidden layer of the first neural network for labeling the plurality of unlabeled instances of the source domain” teach using first neural network (corresponds to the classification model) generate pseudo-labeled instance of the target domain (corresponds to classification into one of the pseudo class) and labeling the plurality of unlabeled instances of the source domain (corresponds to plurality of classification classes)). 
Jawahar et al. doesn’t teaches  the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes 
However, Bazrafkan et al. teaches the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes (Page 2, Section 2 Versatile Auxiliary Classifier + Generative Adversarial Network (VAC+GAN) “In the multiple classes case, the clas-sifier C has N outputs, where N is the number of the Classes” teaches N is the number of classes (first and second classification classes)).
and output information indicating that the input data classified into the pseudo class is data not belonging to any of the plurality of classification classes (Page 1, 1 Introduction “The generator makes random samples from a latent space, and the discriminator determines whether the sample is adversarial, made by the generator, or is genuine image coming from the dataset” teaches the discriminator determining (output) whether the sample is adversarial (fake, generated by the generator = not belonging to any of the classes) or from a class in the dataset).
Jawahar et al. and Bazrafkan et al. are analogous art because they are directed to classification with adversarial network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes…. and output information indicating that the input data classified into the pseudo class is data not belonging to any of the plurality of classification classes as taught by Bazrafkan et al. to the disclosed invention of Jawahar et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The confusion matrix for ACGAN and VAC+GAN are shown in figures 88 and 9 respectively…. Classification accuracies for ACGAN and VAC+GAN on CFAR10 are 71.89% and 74.49% respectively after 200 epochs. The proposed method gives higher accu-racy” (Bazrafkan, Pg. 7 Section 3.2 CFAR10).  
Regarding Claim 2:
Jawahar et al. in view of Bazrafkan et al. teach The classification device according to claim 1, 
Jawahar et al. further teach wherein the one or more processors classify a plurality of pieces training data into one of the plurality of classification classes and learns the classification model based on a first loss criterion representing an error in classification of the pseudo data into the pseudo class (Pg. 6 Para [0055] “the adaptation processor 208 may be configured to use the trained generalized classifier for labeling the one or more unlabeled instances in the plurality of unlabeled instances of the target domain. The one or more unlabeled instances of the target domain that are labeled by the generalized classifier may be referred to as the pseudo-labeled instances of the target domain” and Pg. 9 Para [0089] “Σi=1 m′Ld(o(xi t),0) represents a loss in the classification ability of the domain regression processor 204 for an instance of a target domain, where Ld(o(xi t),0)=−log(1−o(xi s)” teach processor classifies the one or more unlabeled (corresponds to plurality of pieces training data) into labeled (corresponds to classification class) and determines loss (corresponds to loss criterion) in the classification of the target domain wherein target domain based on the pseudo labeled), 
and a second loss criterion representing an error in classification of the training data into a classification class among the plurality of classification classes that is same as a supervised label (Pg. Para [0088] “o(⋅) represents a function by use of which the domain regression processor 204 predicts a likelihood that an instance is from the source domain or the target domain; 
    PNG
    media_image1.png
    89
    210
    media_image1.png
    Greyscale
represents a loss in the classification ability of the domain regression processor 204 for an instance of a source domain, where Ld(o(xi s),1)=−log(o(xi s)” and Pg. 7 Para[0062] “The one or more users may label the instances of the source domain for a plurality of categories associated with the source domain. For example, the plurality of instances of the source domain (such as “BOOKS”) may correspond to a plurality of text segments (such as user reviews about books) and the plurality of categories of the source domain may include a positive category and a negative category” teach second loss (corresponds to loss criterion representing) in the classification of source domain wherein source domain label (corresponds to training data) into text segments (corresponds to classification class)), 
the plurality of pieces of training data including the plurality of pieces of first training data and the plurality of pieces of second training data (Pg. 3 Para [0033] “During learning, the classifier explores the training data” and Pg. 3 Para [0037] “a phase in training of a target domain classifier during which a learned common representation that is shared between a source domain and a target domain is adapted. The common representation may be adapted based on labeled or pseudo-labeled instances of the target domain for enhanced performance of the target classifier” teaches training data ).
Regarding Claim 7:
Jawahar et al. teach A classification method comprising (Pg. 6, Para [0054] “the classification processor 206 may be configured to classify unlabeled instances of the source domain based on the source specific representation” teach classification);
generating pseudo data that is distributed in an area near a boundary of a plurality of pieces of first training data and a plurality of pieces of second training data (Page 10 Para [0102] “ΔNt represents target specific features extracted from the pseudo-labeled instances generated in the tth iteration” and Page 10 Para [0103] “ΔNt+1 represents target specific features to be extracted from the pseudo-labeled instances generated in the t+1th iteration” teaches generate pseudo data from the multi target specific features),
learning, by using the plurality of pieces of first training data, the plurality of pieces of second training data and the pseudo data (Pg. 3 Para [0033] “During learning, the classifier explores the training data” and Pg. 3 Para [0037] “a phase in training of a target domain classifier during which a learned common representation that is shared between a source domain and a target domain is adapted. The common representation may be adapted based on labeled or pseudo-labeled instances of the target domain for enhanced performance of the target classifier” teach learning by using training data and common representations wherein common representations adapted based on the pseudo labeled), 
a classification model that classifies data into one of a pseudo class for classifying the pseudo data and the plurality of classification classes other than the pseudo class and that is constructed by a neural network (Pg. 3 Para [0032] ““pseudo-label” corresponds to a label that is determined by a generalized classifier for one or more unlabeled instances of the target domain. Based on pseudo-labeled instances of the target domain, an adaptation processor may perform an iterative process to determine target specific representation corresponding to the target domain. Such target specific representation may be updated in each iteration of the iterative process” and Pg. 10 Para [0096] “the classification processor 206 may be configured to use the partitioned first hidden layer of the first neural network for labeling the plurality of unlabeled instances of the source domain” and  Pg. 7 Para [0062] “The one or more users may label the instances of the source domain for a plurality of categories associated with the source domain. For example, the plurality of instances of the source domain (such as “BOOKS”) may correspond to a plurality of text segments (such as user reviews about books) and the plurality of categories of the source domain may include a positive category and a negative category” teach classifies data into pseudo-labeled instance of the target domain (corresponds to pseudo class) and plurality categories of the source domain may include a positive category and a negative category (corresponds to plurality of classification classes other than the pseudo class) wherein classification configured to use neural network); 
classifying, by using the classification model, input data as a target for classification into one of the pseudo class and the plurality of classification classes (Pg.9 Para [0091] “one or more parameters associated with the first neural network are updated by use of a sample source instance and a sample target instance in the input data for the accurate partitioning of the first hidden layer” and Pg.9-10  Para [0095] “The processor 202 may further use the trained generalized classifier to label the one or more unlabeled instances in the plurality of unlabeled instances to generate pseudo-labeled instances of the target domain” and Pg. 10 Para [0096] “the classification processor 206 may be configured to use the partitioned first hidden layer of the first neural network for labeling the plurality of unlabeled instances of the source domain” teach using first neural network (corresponds to the classification model) generate pseudo-labeled instance of the target domain (corresponds to classification into one of the pseudo class) and labeling the plurality of unlabeled instances of the source domain (corresponds to plurality of classification classes)).
Jawahar et al. doesn’t teach the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes….and outputting information indicating that the input data classified into the pseudo class is data not belonging any of the plurality of classification classes.
However, Bazrafkan et al. teaches the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes (Page 2, Section 2 Versatile Auxiliary Classifier + Generative Adversarial Network (VAC+GAN) “In the multiple classes case, the clas-sifier C has N outputs, where N is the number of the Classes” teaches N is the number of classes (first and second classification classes)).
and outputting information indicating that the input data classified into the pseudo class is data not belonging any of the plurality of classification classes (Page 1, 1 Introduction “The gener-ator makes random samples from a latent space, and the discriminator determines whether the sample is ad-versarial, made by the generator, or is genuine image coming from the dataset” teaches discriminator (output) sample is adversarial by generator (not belonging to classes) or from the dataset).
Jawahar et al. and Bazrafkan et al. are analogous art because they are directed to classification with adversarial network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes….and outputting information indicating that the input data classified into the pseudo class is data not belonging any of the plurality of classification classes as taught by Bazrafkan et al. to the disclosed invention of Jawahar et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The confusion matrix for ACGAN and VAC+GAN are shown in figures 88 and 9 respectively…. Classification accuracies for ACGAN and VAC+GAN on CFAR10 are 71.89% and 74.49% respectively after 200 epochs. The proposed method gives higher accu-racy” (Bazrafkan, Pg. 7 Section 3.2 CFAR10).  

Regarding Claim 8:
Jawahar et al. teach A computer program product having a non-transitory computer readable recording medium including programs, wherein programs, when executed by a computer, cause the computer to (Pg.1 Para [0008] “The computer program product comprises a non-transitory computer readable medium storing a computer program code for domain adaptation for learning transferable feature representations from a source domain for a target domain” and Pg.6 Pare [0052] “The processor 202 includes suitable logic, circuitry, and/or interfaces that are configured to execute one or more instructions stored in the memory 210” teach computer program product): 
generating pseudo data having that is distributed in an area near a boundary of a plurality of pieces of first training data and a plurality of pieces of second training data (Page 10 Para [0102] “ΔNt represents target specific features extracted from the pseudo-labeled instances generated in the tth iteration” and Page 10 Para [0103] “ΔNt+1 represents target specific features to be extracted from the pseudo-labeled instances generated in the t+1th iteration” teaches generate pseudo data from the multi target specific features)
learning, by using the plurality of pieces of first training data, the plurality of pieces of second training datal and the pseudo data (Pg. 3 Para [0033] “During learning, the classifier explores the training data” and Pg. 3 Para [0037] “a phase in training of a target domain classifier during which a learned common representation that is shared between a source domain and a target domain is adapted. The common representation may be adapted based on labeled or pseudo-labeled instances of the target domain for enhanced performance of the target classifier” teach learning by using training data and common representations wherein common representations adapted based on the pseudo labeled), 
a classification model that classifies data into one of a pseudo class for classifying the pseudo data and the plurality of classification classes other than the pseudo class and that is constructed by a neural network (Pg. 3 Para [0032] ““pseudo-label” corresponds to a label that is determined by a generalized classifier for one or more unlabeled instances of the target domain. Based on pseudo-labeled instances of the target domain, an adaptation processor may perform an iterative process to determine target specific representation corresponding to the target domain. Such target specific representation may be updated in each iteration of the iterative process” and Pg. 10 Para [0096] “the classification processor 206 may be configured to use the partitioned first hidden layer of the first neural network for labeling the plurality of unlabeled instances of the source domain” and  Pg. 7 Para [0062] “The one or more users may label the instances of the source domain for a plurality of categories associated with the source domain. For example, the plurality of instances of the source domain (such as “BOOKS”) may correspond to a plurality of text segments (such as user reviews about books) and the plurality of categories of the source domain may include a positive category and a negative category” teach classifies data into pseudo-labeled instance of the target domain (corresponds to pseudo class) and plurality categories of the source domain may include a positive category and a negative category (corresponds to plurality of classification classes other than the pseudo class) wherein classification configured to use neural network); 
classifying, by using the classification model, input data as a target for classification into one of the pseudo class and the plurality of classification classes (Pg.9 Para [0091] “one or more parameters associated with the first neural network are updated by use of a sample source instance and a sample target instance in the input data for the accurate partitioning of the first hidden layer” and Pg.9-10  Para [0095] “The processor 202 may further use the trained generalized classifier to label the one or more unlabeled instances in the plurality of unlabeled instances to generate pseudo-labeled instances of the target domain” and Pg. 10 Para [0096] “the classification processor 206 may be configured to use the partitioned first hidden layer of the first neural network for labeling the plurality of unlabeled instances of the source domain” teach using first neural network (corresponds to the classification model) generate pseudo-labeled instance of the target domain (corresponds to classification into one of the pseudo class) and labeling the plurality of unlabeled instances of the source domain (corresponds to plurality of classification classes)).
Jawahar et al. doesn’t the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes…..and outputting information indicating that the input data classified into the pseudo class is data not belonging to any of the plurality of classification classes.
However, Bazrafkan et al. teaches the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes (Page 2, Section 2 Versatile Auxiliary Classifier + Generative Adversarial Network (VAC+GAN) “In the multiple classes case, the clas-sifier C has N outputs, where N is the number of the Classes” teaches N is the number of classes (first and second classification classes)).
and outputting information indicating that the input data classified into the pseudo class is data not belonging to any of the plurality of classification classes (Page 1, 1 Introduction “The gener-ator makes random samples from a latent space, and the discriminator determines whether the sample is ad-versarial, made by the generator, or is genuine image coming from the dataset” teaches discriminator (output) sample is adversarial by generator (not belonging to classes) or from the dataset).
Jawahar et al. and Bazrafkan et al. are analogous art because they are directed to classification with adversarial network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes…..and outputting information indicating that the input data classified into the pseudo class is data not belonging to any of the plurality of classification classes as taught by Bazrafkan et al. to the disclosed invention of Jawahar et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The confusion matrix for ACGAN and VAC+GAN are shown in figures 88 and 9 respectively…. Classification accuracies for ACGAN and VAC+GAN on CFAR10 are 71.89% and 74.49% respectively after 200 epochs. The proposed method gives higher accu-racy” (Bazrafkan, Pg. 7 Section 3.2 CFAR10).
Regarding Claim 9:
Jawahar et al. in view of Bazrafkan et al. teach The classification device according to claim 1, 
Jawahar et al. further teaches wherein the one or more processors present the information to a user or display the information on a display device (Page 13 Para [0124] “The data processing server 104 may further render the result of the automatic text classification through a user-interface on the display screen of the user-computing device 102 to be presented to the user”). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar et al. in view of Bazrafkan et al. and further in view of Shrivastava et al. “Learning from Simulated and Unsupervised Images through Adversarial Training”). 
Regarding Claim 3:
Jawahar et al. in view of Bazrafkan et al. teach The classification device according to claim 1, 
Jawahar et al. further teach wherein the one or more processors learn a generation model that is constructed by a neural network (Para [0095] “the processor 202 may be configured to train a generalized classifier based on the learned common representation in the partitioned first hidden layer of the first neural network” teach processor train (corresponding to learn) generalized classifier (corresponds to generation model) in the neural network). 
thereby generating the pseudo data by using the learned generation model (Para [0095] “The processor 202 may further use the trained generalized classifier to label the one or more unlabeled instances in the plurality of unlabeled instances to generate pseudo-labeled instances of the target domain” tech generalized classifier (corresponds to generation model) generate pseudo labeled (corresponds to pseudo data)). 
Jawahar et al. in view of Bazrafkan et al. does not teach and that generates the pseudo data based on a third loss criterion representing a difference between the pseudo data and a plurality of pieces of training data that include the plurality of pieces of first training data and the plurality of pieces of second training data.
However, Shrivastava et al. teach and that generates the pseudo data based on a third loss criterion representing a difference between the pseudo data and a plurality of pieces of training data that include the plurality of pieces of first training data and the plurality of pieces of second training data (Pg. 3-4, Section 2.1. Adversarial Loss with Self-Regularization “we propose using a self-regularization loss that minimizes per-pixel difference between a feature transform of the synthetic and refined images, ℓreg = kψ(x˜) − xk1, where ψ is the mapping from image space to a feature space, and k.k1 is the L1 norm” and Page 2111, Section 2.3. Updating the Discriminator using a History of Refined Images “We slightly modify Algorithm 1 to have a buffer of refined images generated by previous network… After each training iteration, we randomly replace b/2 samples in the buffer with the newly generated refined images” teach the self-regularization loss (corresponds to loss criterion) represents difference between synthetic image (corresponds to pseudo data) and refined images (corresponds to training data)).
Jawahar et al., Bazrafkan et al. and Shrivastava et al. are analogous art because they are directed to learning from the simulated training.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate and output information indicating, and that generates the pseudo data based on a third loss criterion representing a difference between the pseudo data and the training data as taught by Shrivastava et al. to the disclosed invention of Jawahar et al. in view of Bazrafkan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We observe a large improvement in performance from training on the SimGAN output, a 22:3% absolute percentage improve-ment. We also observe a large improvement by using more training data – here 4x refers to 100% of the train-ing dataset. The quantitative evaluation confirms the value of the qualitative improvements observed in Fig-ure 5, and shows that machine learning models general-ize significantly better using SimGAN.” (Shrivastava, Pg. 6 Section 3.1. Appearance-based Gaze Estimation). 
Regarding Claim 4:
Jawahar et al. in view of Bazrafkan et al. and further in view Shrivastava et al. teach The classification device according to claim 3, 
Shrivastava et al. further teach wherein the third loss criterion represents a criterion having a value that becomes smaller as a difference between a mean value of a feature of the plurality of pieces of training data and a mean value of a feature of the pseudo data becomes smaller (Pg. 3-4, Section 2.1. Adversarial Loss with Self-Regularization “we propose using a self-regularization loss that minimizes per-pixel difference between a feature transform of the synthetic and refined images, ℓreg = kψ(x˜) − xk1, where ψ is the mapping from image space to a feature space, and k.k1 is the L1 norm. The feature transform can be an identity map (ψ(x) = x), image derivatives, mean of color channels, or a learned transformation such as a convolutional neural network” teach feature transform of the synthetic (corresponds to pseudo data) and refined images (corresponds to training data) difference become smaller as self-regularization loss (corresponds to third loss criterion) get smaller wherein feature transform is mean of channel (corresponds to mean value)).
Jawahar et al., Bazrafkan et al. and Shrivastava et al. are analogous art because they are directed to learning from simulated training.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate and output information indicating, and that generates the pseudo data based on a third loss criterion representing a difference between the pseudo data and the training data as taught by Shrivastava et al. to the disclosed invention of Jawahar et al. in view of Bazrafkan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We observe a large improvement in performance from training on the SimGAN output, a 22:3% absolute percentage improve-ment. We also observe a large improvement by using more training data – here 4x refers to 100% of the train-ing dataset. The quantitative evaluation confirms the value of the qualitative improvements observed in Fig-ure 5, and shows that machine learning models general-ize significantly better using SimGAN.” (Shrivastava, Pg. 6 Section 3.1. Appearance-based Gaze Estimation). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar et al. in view of Bazrafkan et al. and further in view of Bennett et al. (“Exploiting Unlabeled Data in Ensemble Methods”). 
Regarding Claim 5:
Jawahar et al. in view of Bazrafkan et al. teach The classification device according to claim 1, 
Jawahar et al. further teach wherein the one or more processors is further configured to generate processed pseudo data with at least one of a plurality of pieces of training data and the generated pseudo data having been converted (Pg. 10, Para [0098] “the adaptation processor 208 may be configured to determine the target specific representation corresponding to the target domain based on the one or more labeled instances (i.e., the pseudo-labeled instances) of the target domain. The target specific representation may include a plurality of target specific features (for example, a P-dimensional feature vector including unigrams, bigrams, and/or the like) corresponding to the target domain. The identification of the plurality of target specific features from the pseudo-labeled instances may be based on a positive contribution of the identified plurality of target specific features to the adaptation processor 208” teach processor processed pseudo labeled from the target specific representation (corresponds to training data) wherein target specific representation configured pseudo labeled which are converted),
the plurality of pieces of training data including the plurality of pieces of first training data and the plurality of pieces of second training data (Pg. 3 Para [0033] “During learning, the classifier explores the training data” and Pg. 3 Para [0037] “a phase in training of a target domain classifier during which a learned common representation that is shared between a source domain and a target domain is adapted. The common representation may be adapted based on labeled or pseudo-labeled instances of the target domain for enhanced performance of the target classifier” teaches training data from the source domain and target domain). 
Jawahar et al. in view of Bazrafkan et al. does not teach and learn the classification model so as to classify the pseudo data and the processed pseudo data into the pseudo class.
However, Bennett et al. teach and learn the classification model so as to classify the pseudo data and the processed pseudo data into the pseudo class (Pg. 292, Section “Boost was adopted to multiclass using a similar approach to [12]. Specifically, ft (xi) = 1 if an instance xi is correctly classified and ft (xl) = -1 otherwise.…The usual adaptive step-size for AdaBoost was used with the class of unlabeled points based on the pseudo-classes” teach model to classified unlabeled data into pseudo classes).
Jawahar et al., Bazrafkan et al. and Bennett et al. are analogous art because they are directed to classification using both labeled and pseudo-labeled data.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate and output information indicating, and learn the classification model so as to classify the pseudo data and the processed pseudo data into the pseudo class as taught by Bennett et al. to the disclosed invention of Jawahar et al. in view of Bazrafkan et al..
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Table 3 shows the results using the neural networks de-scribed above as component classifiers for this variation of the ASSEMBLE algorithm. Note that in every case, AS-SEMBLE produced a small but measurable gain in the over-all performance” (Bennett, Pg. 294 Section 4.2 Results from NN Experiments). 
Regarding Claim 6:
Jawahar et al. in view of Bazrafkan et al. and further in view of Bennett et al. teach The classification device according to claim 5, 
Jawahar et al. further teach wherein the one or more processors change a generation amount of the processed pseudo data according to number of times of learning (Pg. 10, Para [0099] and [0100] “the adaptation processor 208 may correspond to an iterative process, such that the target specific representation may be updated in each iteration of the iterative process…..in the first iteration the target specific representation constituting the plurality of target specific features may be determined based on the pseudo-labeled instances of the target domain.…Further, the adaptation processor 208 may re-train the generalized classifier based on the updated second hidden layer (i.e., the learned common representation and the target specific representation determined in the first iteration). Thereafter, the re-trained generalized classifier may be further used to generate new pseudo-labeled instances from remaining one or more unlabeled instances of the target domain” teach processor update pseudo labeling from remaining one or more unlabeled (corresponds to change a generation of amount) and updated at each iteration). 
Response to Arguments
Applicant's arguments filed 08/22/2022 with respect to 35 U.S.C. §103 rejection to claims 1-8 have been fully considered but they are not persuasive. 
Applicant asserts “Therefore, Song does not teach or suggest the claimed "pseudo data." Consequently, Song fails to cure the deficiencies of Jawahar to teach or suggest, at least, generate pseudo data that is distributed in an area near a boundary of a plurality of pieces of first training data and a plurality of pieces of second training data, the plurality of pieces of first training data being data of a first class among a plurality of classification classes, the plurality of pieces of second training data being data of a second class among the plurality of classification classes, In addition, because Song does not teach or suggest the claimed…. In addition, because Song does not teach or suggest the claimed "pseudo data," Song also fails to cure the deficiencies of Jawahar to teach or suggest, at least…. Applicant has also considered Shrivastava and Bennett., and respectfully submits that neither one of Shrivastava and Bennett overcomes the above-noted deficiencies of Jawahar alone or Jawahar in view of Song with respect to the subject matter of amended independent claim 1” (Remarks Pg. 10-11).
Examiner Response: 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As shown above rejection Bazrafkan et al. teaches  amended claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/Examiner, Art Unit 2125   

/BRIAN M SMITH/Primary Examiner, Art Unit 2122